Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered on or about December 16, 1987, which convicted defendant, after jury trial, of robbery in the first degree and two counts of robbery in the second degree and sentenced him to three concurrent, indeterminate terms of imprisonment of 5 to 15 years, unanimously affirmed.
We find no merit to defendant’s claim that the evidence was insufficient to establish that he took part in the assault and robbery of the complaining witness. The complainant’s clear identification testimony, defendant’s admissions, and the police testimony established defendant’s culpability. With the clarity of hindsight, defendant offers many suggestions and finds fault with trial counsel’s efforts, but none of defendant’s observations establish that counsel’s efforts were constitutionally inadequate. (Cf., People v Baldi, 54 NY2d 137.)
*231The remaining contentions of defendant are not preserved as a matter of law and we therefore decline to reach them. Were we to consider them in the interests of justice, we would nevertheless affirm, finding them to be without merit. Concur —Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.